     Case 1:21-cr-10023 Document 30 Filed 06/21/21 Page 1 of 1 PageID #: 323



                                                                                 FILED
                            UNITED STATES DISTRICT COURT
                                                                                 JUN 2 1 2021
                               DISTRICT OF SOUTH DAKOTA


                                     NORTHERN DIVISION



 UNITED STATES OF AMERICA,                                I:21-CR-10023(01)(02)(03)-CBK

                       Plaintiff,

                                                                       ORDER
        vs.



 JOHN KILGALLON,DANIEL C.
 MOSTELLER and STEPHEN
 HOUGHTALING,

                       Defendants.


       The United States Department of Justice filed motions to appear on behalf of the United

States for Celia R. Choy and Jennifer A. Clarke, Docs. 27 and 28. Following the filing of those
two motions, the United States Department of Justice filed notice to decline prosecution. Doc.

29. Now,therefore,


       IT IS ORDERED that the motions to appear on behalf of the United States for Celia R.

Choy and Jennifer A. Clarke, Docs. 27 and 28, are denied as moot.

       DATED this 21st day of June, 2021.

                                            BY THE COURT:




                                            CHARLES B. KORNMANN
                                            United States District Judge
